 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Union ofPowerhouse Workers, Local No. 1, as the exclusive bargainingrepresentative of the employees in the appropriate unit.The appropriate unit is :All utility department employees located at the Employ-er'sFernandina Beach, Florida, plant, excluding all otheremployees, watchmen, guards, and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interfere with effortsofUnion of Powerhouse Workers, Local No. 1, to bargaincollectively.RAYONIER, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 706 Federal Office Building, 500 Zack Street, Tampa, Florida,Telephone No. 228-7711, Extension 257.Acme Industrial Products,IncorporatedandInternational Union,United Automobile, Aerospace and Agricultural ImplementWorkers of America,AFL-CIO.Case No.4-CA-3770.April O,1966DECISION AND ORDEROn December 29,1965, Trial Examiner Charles W. Schneider issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision, together with a supporting brief.158 NLRB No. 7. ACME INDUSTRIAL PRODUCTS, INCORPORATED181Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a thiee-memberpanel [Members Fanning, Brown, and Jenkins]The Board has reviewed the ruling of the Trial Examiner and findsthat no prejudicial error was committedThe ruling is herebyaffirmedThe Board has considered the Trial Examiner's Decision,the exceptions, brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer[The Board adopted the Trial Examiner's Recommended Order ]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThe Representation ProceedingOn March 25, 1965, pursuantto a stipulationfor certificationupon consent elec-tion enteredinto between Acme Industrial Products Incorporated, Philadelphia,Pennsylvania, the Respondentherein, andInternational Union, United Automobile,Aerospace and AgriculturalImplementWorkers of America, AFL-CIO, the Unionherein,an electionwas held underthe supervisionof the Board'sRegionalDirectorfor Region4 among employeesof the Respondentin the bargainingunit hereinafterdescribedThe Unionreceiveda majority of the votes cast in the electionThe Respondent filed timely objections to the electionIn these the Respondentstated that the Unionand persons acting onits behalf1throughmisrepresentationand trickery deceived employees into believ-ing that avote for the union would automatically guarantee them benefits con-tained ina collectivebargaining agreementbetween Acme Industrial Products,Incorporated and the UAW covering work in Detroit2intimatedand threatened employeesunlessthey agreed to vote for theunion[And]did by the above and other acts interfere with the rights of employeesto exercise their free choiceIn accordancewith the Board'sRules andRegulations, Series 8, as amended, theRegionalDirector filed a report and recommendations on objections to election inwhich he concluded, and recommended to the Board, that the Respondent's objec-tions be dismissedbecause of the Respondent's failure, despite several requests, tofurnish any evidence in support of the objectionsExceptions to the Regional Direc-tor'sreport and recommendations were timely filed by the RespondentIn its exceptions the Respondent reiterated the text of its objections to the elec-tionIn addition the Respondent stated in the exceptions that the Uniondid serve upon the employees of Acme Industrial Products, Inc a copyof an alleged agreementbetween Acme and Local 155 covering wages whereinthe Union representative statedPLEASE NOTE That the above wage agreement covers only wage ratesup to October, 1963Since then some employees have received additionalwage increasesbased on meritWe have not received up to date ratesThey are in the mailThey will be available as soon as we receive themRocco Palamaro,INT'L REP UAW AFL-CIOThe Respondent further assertedin its exceptions that this material was distributedon the day of the election without opportunity for refutation or rebuttal by theCompany, so as to preclude the employees from properly evaluating it, and for thepurpose ofmisleadingthe employees to believe that if they voted for the Union theywould receivea like wagescaleThis is presumablythe agreement and conduct 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDaeferred to in the Respondent's objection 1 to the electionThe Respondent -did notdeny its failure,despite requests,to submit evidence to the Regional Director in sup-port of its objectionsOn May 12, 1965,the Board issued its Decision and certification of representativeinwhich it found that the Respondent's exceptions raised no substantial issues offact or law warranting reversal of the Regional Director's finding and recommenda-tionAccordingly the Board adopted the Regional Director's finding and recom-mendation, dismissed the Respondent's objections to the election, and certified theUnion as the collective-bargaining representative in the appropriate unitThe Complaint CaseOn October 7, 1965, upon a charge filed by the Union on September 10, 1965, theRegional Director issued a complaint alleging that commencing on or about Sep-tember 1, 1965, the Respondent refused to bargain collectively with the Union,though requested to do soThe Respondent duly filed its answer, in which it denied the commission of unfairlabor practicesHowever, the answer admitted the allegations of the complaintwith regard to jurisdiction, the election, the certification of the Union, and theRespondent's refusal to bargain with the Union upon requestFurther, the answerdenied that the Union was the legal bargaining representative of the employees, anddenied that the bargaining unit was appropriateWith respect to the allegation inthe complaint to the effect that the Union was a labor organization,the answerneither admitted nor denied the allegationAs the basis for its defense, the Respond-ent reiterated in its answer the substance of the objections to the election and theexceptions to the Regional Director's report and recommendations which the Respond-ent had filed in the representation proceedingIn addition,the Respondent attached to its answer a copy of the alleged agree-ment concerning wages which,according to the Respondents exceptions to theRegional Director's report, had assertedly been served upon the employeesThereafter the General Counsel filed a motion for judgment on the pleadings,supported by a memorandum In these the General Counsel asserted that all mate-rial issues not admitted by the Respondents answer had been previously decided bythe Board in the representation proceeding, and that there were therefore no genuineissues requiring a hearing for the purpose of taking evidenceTo the motion forjudgment on the pleadings the Respondent duly filed an answerIn this answer to the motion for judgment on the pleadings the Respondent reiter-ated the substance of its objections and exceptions in the representation case, anddenied that the question involved had been previously raised, "for the reason that nohearing was ever held regarding the objections to the election by the respondent "The answer concluded with the statement that a "fair and just solution" requireda hearing before a Trial Examiner in order that the Respondent could question wit-nesses under oath regarding the Union's conductRuling on the Motion for Judgment on the PleadingsThe Respondent seeks to relitigate here the correctness of the Board's action indismissing the Respondents objections to the election and in certifying the Unionas the exclusive representative of the employees in the bargaining unitThis it maynot do In the absence of newly discovered or previously unavailable evidence,issueswhich were or could have been raised in a related representation case may not berelitigated in an unfair labor practice proceeding 1The Board has saidIt is the policy of the Board not to allow a party to relitigate in a complaintproceeding such as this one the legal effect of matters which the party hasalready litigated and the Board has decided in a prior representation proceeding 2There is no contention by the Respondent that the evidence which it would seekto adduce at a hearing before a Trial Examiner in the unfair labor practice proceed-ing is newly discovered or previously unavailableThe documentary material, andthe allegations concerning its distribution and the conduct of the union representa-tive to which the Respondent referred in its exceptions to the Regional Director's'Pittsburgh Plate Glass Company v N LRB,313 U S 146United States Rubber Com-pany155 NLRB 12982 ProducersInc,133 NLRB701, 704 ACME INDUSTRIAL PRODUCTS, INCORPORATED183report and recommendations,and attached to its answer to the complaint, seemplainly to relate to the Respondent's original objection 1 and are presumably a basisfor that objectionIt was the obligation of the Respondent to submit evidence to the Regional Direc-tor, in accordance with his several requests, to support its objectionsthe Respond-ent's failure to do so, not denied, constituted a waiver of its objectionsIn thisrespect the Board has saidThe Board has consistently held that a party filing objections to an election Iaobliged to furnish evidence in support of such objections and that, unless suchevidence is produced, the Regional Director is not required to pursue his inves-tigation further 3The Fifth Circuit Court of Appeals has held to the same effectIt is further quite clear that the burden was not on the board to show that theelection was fairly conducted but on the respondent to show that it was notIn these circumstances, the failure and refusal of respondent to support itscharges by tendering affidavits amounted in law and in fact to a waiver or aban-donment of them, and the director and board were right in their position that,since respondent had not undertaken to support them, they would not be con-sideredas presentingany vice in theelection 4A hearing upon objections to an election is not a matter of rightThe Board hassaidunless substantial and material issues of fact are raised a request for a hear-ing will be deniedThe Board has rejected the contention that a Respondent isentitled as a matter of right to a hearing on objections to an electionIn orderto prevent delay in election procedure the Board has uniformly refused to directa hearing on objectionsunlessthe party supplies specific evidence of conductwhichprima faciewould warrant setting aside the election 5Whether the additional matter asserted by the Respondent in its exceptions to theRegional Directors report and recommendations constituted a basis for hearing wasnecessarily decided by the Board adversely to the Respondent in the Decision andcertification of representatives, in which the Board found that the Respondent'sexceptions "raise[d] no substantialissueof fact or law warranting reversal of theRegional Director's finding and recommendation "The amplification of the matterattached to the answer to the complaint added little but detail to the prior assertions,and cannot be construed as either new or previously unavailable evidenceThe validity of the Respondents objections as a bar to the Union's certificationwas therefore finally disposed of by the Board in the representation proceedingAllthe issues raised by the Respondent in its objections and exceptions, and now, havebeen decided by the Board, either expressly or by implication, whether correctly isnot for Trial Examiner Charles W Schneider to sayI have no authority to examinethe accuracy of the Boards determination, or to question its conclusionsTheBoard's disposition constitutes, at this stage of the proceedings, the law of the caseAs was said by Trial Examiner Nachman in a similar situation inSchapiro & White-house, Inc,148 NLRB 958, 959, 960 "If, as the Respondent contends, these findingsof the Board are in error, then only the Board, or some court of competent jurisdic-tion, can correct such error "Accordingly the General Counsel's motion for judgment on the pleadings isgrantedOn the basis of the record before me I make the followingFINDINGS OF FACTIJURISDICTIONAcme Industrial Products, Incorporated, is, and has been at all times materialherein, a corporation duly organized under, and existing by virtue of, the laws of theCommonwealth of Pennsylvania, with its principal office and place of business locatedat Philadelphia, PennsylvaniaAt all times material herein, it has been engaged inthe operation of a machine shop for small partsa Rio de Oro Uranium Mines Ina120 NLRB 91 94-95*N L R BvHuntsvilleManufacturing Company203 F 2d 430 433e0 K Van and Storage Ina127 NLRB 1537 1539 enfd 297 F 2d 74 (C A 5) 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the past year,Respondent,in the courseand conductof its business opera-tions,performed services valuedat in excessof $50,000 for customerslocated outsidethe Commonwealth of Pennsylvania.H. THE LABORORGANIZATION INVOLVEDIn its Decision and certification of representatives the Board certifiedthe Unionas a labor organization.It istherefore found thatInternationalUnion, United Auto-mobile,Aerospace and AgriculturalImplementWorkers of America, AFL-CIO, isa labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn its answer to the complaint the Respondent denied that the unit alleged in thecomplaint was an appropriate one for collective bargaining.The basis for this denialis not disclosed.The unit alleged in the complaint to be appropriateis asfollows:All production and maintenance employees of the Employer at its Philadelphia,Pennsylvania, plant, excluding all office clerical, technical, and professional employ-ees, salesmen, watchmen, guards, and supervisors as defined in the Act.This is the same unit as that found appropriate by the Board in its Decision andcertificationof representatives.Except for the addition of the words, "of theEmployer at its Philadelphia, Pennsylvania, plant," it is the identical unit agreed toin the stipulation for certification upon consent election. It seems apparent that theadditional phrase is merely a more precise description of the same unit.There is nosuggestion that the election involved more than the Philadelphia plant.In theabsence of any elaboration of the Respondent's denial it is found that the unitdescribed in the complaint and the certification constitutes a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.The Union having been so certified by the Board it is found to be the exclusivecollective-bargaining representative of the employees in the appropriate unit withinthe meaning of Section 9(a) of the Act.-It being admitted in the answer to the complaint, it is further found that com-mencing on or about September 1, 1965, and at all times thereafter, the Respondent,though requested by the Union to bargain collectively concerning the employees inthe appropriate unit, refused and continues to refuse to do so.This refusal to bar-gain constitutes an unfair labor practice.-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.Upon the foregoing findings of fact and the record before me, I make thefollowing:CONCLUSIONS OF LAW1.Acme Industrial Products, Incorporated, is an employer within the meaningof Section 2(2) of the Act, and is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. InternationalUnion, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.All production and maintenance employees of the Employer at its Philadelphia,Pennsylvania, plant, excluding all office clerical, technical, and professional employ-ees, salesmen, watchmen, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times since March 25, 1965, the Union has been, and is now, the exclu-sive representative for the purposes of collective bargaining of the employees in theappropriate unit, within the meaning of Section 9(a) of the Act.5.By refusing to bargain collectively with the Union on or about September 1,1965, and at all times since, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act. ACME INDUSTRIAL PRODUCTS, INCORPORATED1856The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions and the record before meI recommend that the Respondent, Acme Industrial Products, Incorporated, Phila-delphia, Pennsylvania,itsofficers,agents, successors,and assigns, shall1Cease and desist from refusing to bargain collectively with International Union,United Automobile, Aerospace and Agricultural Implement Workers of America,AFL-CIO, as the exclusive collective-bargaining representative of employees in theappropriate unit at its Philadelphia, Pennsylvania, plant2Take the following affirmative action which I find will effectuate the policies ofthe Act(a)Upon request bargain collectively with International Union, United Automo-bile,Aerospace and AgriculturalImplementWorkers of America, AFL-CIO, as theexclusive representative of all the employees in the appropriate unit with respect torates of pay, wages, hours of employment, and other conditions of employment, andif an understanding is reached,embody such understanding in a signed agreement(b) Post at its plant at Philadelphia, Pennsylvania, copies of the attached noticemarked "Appendix " Copies of said notice, to be furnished by the Regional Directorfor Region 4, shall, after being duly signed by an authorized representative of theRespondent, be posted by it immediately upon receipt thereof, and maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily postedReasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material(c)Notify the Regional Director for Region 4, in writing, within 20 days fromthe receipt of this Decision,what steps the Respondent has taken to comply herewith 66 In the event that this RecommendedOrderis adoptedby the Board this provisionshall be modifiedto read "Notifythe RegionalDirector for Region 4 in writing within10 days from the date of receipt of this Order what stepsthe Respondenthas taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a RecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tions Act,as amended,we hereby notify ouremployees thatWE WILL, uponrequest, bargainwithInternationalUnion, United Automo-bile,Aerospace and AgriculturalImplementWorkers of America, AFL-CIO,as the exclusive collective-bargaining representative of the employees in theunit described below, withrespect to rates of pay,wages, hours of employmentand otherconditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreementThe appropriate unit isAll productionand maintenance employees at our Philadelphia, Penn-sylvania,plant,excludingalloffice clerical,technical,and professionalemployees,salesmen,watchmen,guards,and supervisors as defined intheActACMEINDUSTRIAL PRODUCTS, INCORPORATED,EmployerDated-------------------By------------------------------ ------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby any othermaterialIf employeeshave anyquestion concerning this notice or compliance with its pro-visions,theymay communicatedirectlywiththe Board'sRegionalOffice, 1700Bankers Securities Building, Walnut and Jumper Streets,Philadelphia,Pennsylvania,TelephoneNo 597-7617